Application for modification of stay denied, without costs. Upon the stipulation of the Corporation Counsel of the City of Albany, dated *1018September 15, 1958, and made a part of the papers on ‘this motion by such Corporation Counsel, the County Clerk of Albany County is directed to "tax costs with relation to the order of this court ¡entered on the 11th day 'of August, 1958, in the sum as stipulated by the said -Corporation Counsel. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.